SEILER, Judge,
concurring.
I agree with the principal opinion that “[ojnce it was stipulated that appellant was denied his right to appeal, the inquiry should have been at an end. By resentenc-ing appellant, his appeal or potential appeal was pending and any additional allegations under Rule 27.26 were not cognizable thereafter.” Hence, all that is said in the opinion about the 27.26 hearing is no more than dicta. I point this out because the opinion speaks about appellant being denied nothing of consequence when the 27.26 hearing was transferred to Jefferson City and his St. Louis witnesses failed to appear, as it is said appellant could do no more to command their appearance in St. Louis than in Jefferson City. This overlooks the fact that poor persons do not have the money to travel from St. Louis to Jefferson City to testify and under Rule 26.02(d) fees and mileage need not be tendered to a witness in a criminal case. So moving the 27.26 hearing to Jefferson City effectively denies appellant the benefit of his witnesses. This, in my opinion, will have to be dealt with sooner or later, if 27.26 hearings are to be held at locations remote from the court where the conviction occurred. As I say, what is said on the subject in the present case is dicta, does not settle the matter, and I do not subscribe to it.